          Case 4:18-cr-00315-KGB Document 41 Filed 07/13/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

UNITED STATES OF AMERICA                                                               PLAINTIFF

v.                               Case No. 4:18-cr-00315 KGB

BILLY DEWAYNE FURLOW                                                                DEFENDANT

                                             ORDER

       Pending before the Court are defendant Billy Dewayne Furlow’s motion to suppress

evidence (Dkt. No. 25), motion for order on suppression motion (Dkt. No. 30), and the

government’s motion for leave to file response to defendant’s motion to suppress out of time (Dkt.

No. 31). Mr. Furlow appeared before this Court with his attorney Assistant Federal Public

Defender J. Blake Byrd on July 9, 2020, for a change of plea hearing (Dkt. No. 36). The

government was represented by Assistant United States Attorney Edward Walker. Mr. Furlow

plead guilty to possession of methamphetamine (actual) with the intent to distribute as set forth in

count two of the indictment (Dkt. No. 37, ¶ 1). The remaining counts were dismissed upon motion

of the government. As part of that plea agreement, Mr. Furlow specifically waived any and all

challenges to the searches, seizures, arrests, statements, and forfeitures that had taken place as of

the date of Mr. Furlow’s execution of the plea agreement in the investigation by any entity, in any

forum where the offense could be pursued and/or forfeiture sought (Dkt. No. 37, ¶ 5.E.).

Therefore, the Court denies as moot the pending motions (Dkt. Nos. 25, 30, 31)

       It is so ordered this 13th day of July, 2020.


                                              ____________________________________
                                              Kristine G. Baker
                                              United States District Judge
